 Case 3:19-cv-00987-JPG Document 16 Filed 10/26/20 Page 1 of 1 Page ID #26




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 ROBIN JACKSON,
 Plaintiff,

 v.                                                                Case No. 19–CV–00987–JPG

 COMMISSIONER OF SOCIAL SECURITY,
 Defendant.

                                        JUDGMENT

       This matter having come before the Court, and the plaintiff, Robin Jackson, having failed

to prosecute,

       IT IS HEREBY ORDERED AND ADJUDGED that the Complaint against the

defendant, the Commissioner of Social Security, is DISMISSED WITHOUT PREJUDICE.



Dated: Monday, October 26, 2020                    MARGARET M. ROBERTIE
                                                   CLERK OF COURT

                                                   s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
